Title: From George Washington to Henry Knox, 7 April 1794
From: Washington, George
To: Knox, Henry


          
            Sir,
            Philada April 7. 1794.
          
          If the number of recruits in the Atlantic States, can afford a detachment of fifty men
            to the southward without too great an exposure of more important objects, it will accord
            with my opinion that that number should be sent thither. And they may be designated for
            Charleston or Savannah, as shall appear most eligible to you from the
            information that is to be obtained. Yours &c.
          
            G. W——n
          
        